Citation Nr: 0119280	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-24 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of non-
service-connected disability pension benefits in the amount 
of $43,091.40.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in Muskogee, 
Oklahoma which denied the veteran's request for waiver of 
recovery of an overpayment of disability pension benefits in 
the amount of $43,091.40.

The veteran requested that he be afforded a hearing before a 
member of the Board at the time he submitted his substantive 
appeal in November 1999.  The veteran was scheduled for such 
a hearing in June 2001 and notified of the date in May 2001.  
The veteran failed to report for his hearing.  He has not 
submitted any evidence of good cause for his failure to 
report.  Further, he did not request that his hearing be 
postponed.  Accordingly, the Board will proceed to adjudicate 
the case as though the hearing request was withdrawn.  
38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1.  The veteran submitted a claim for a non-service-connected 
disability pension in August 1994.  At the time he listed no 
source of income for himself or his spouse.  The veteran 
listed assets of real estate, held by himself and his spouse, 
valued at $41,500.

2.  The veteran was awarded non-service-connected disability 
pension benefits in April 1995, effective as of September 1, 
1994.  He was notified in January 1996 that he was obligated 
to report any increase in income from any source.

3.  The RO received information that the veteran had received 
income in 1995 and that his wife had wages as well.  The RO 
also learned that the veteran had sold land and received 
$13,630.82.  

4.  The veteran was informed in March 1998 that his 
disability pension would be reduced or terminated if he did 
not provide requested financial information.  The veteran 
failed to provide the requested information.

5.  The veteran's non-service-connected disability pension 
was terminated in June 1998, effective from September 1, 
1994.

6.  The veteran was notified of an overpayment of benefits as 
a result of the termination; he requested a waiver in October 
1998.  He did not dispute the amount of overpayment.

7.  The veteran was at fault in failing to report earned 
income in 1995 and failing to ensure that the RO was advised 
of changes in his income.

8.  The veteran failed to provide the detailed financial 
information requested by the RO and his waiver was denied.

9.  The veteran has yet to provide the evidence requested 
regarding his income despite multiple requests.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of disability pension 
benefits in the amount of $43,091.40 is denied.  38 U.S.C.A. 
§ 5302(c) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (VCAA); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.262, 
3.271, 3.272, 3.660 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from August 1967 to July 
1970.  He is not service connected for any disability.  

The veteran originally submitted a claim for non-service-
connected pension benefits in August 1994.  He listed his 
occupation as a self-employed truck driver.  He had last 
worked in June 1994.  The veteran listed assets of real 
estate for himself valued at $28,500 and $13,000 for his 
spouse.  The veteran indicated that he was not in receipt of 
Social Security Administration (SSA) benefits and was to 
apply for such benefits in August 1994.  He listed no income 
of any type for either himself, or his spouse.  The veteran 
did list annual wages of $3,000 for his son. 

The veteran also submitted an Application for Exclusion of 
Children's Income, VA Form 21-0571.  The veteran was seeking 
to exclude wages earned by his son from his monthly income 
total.  At that time, the veteran listed monthly expenses of 
$890.10 per month.  

The veteran was found to be permanently and totally disabled 
and awarded a non-service-connected disability pension in 
April 1995.  The veteran was provided an award letter in 
January 1996 that informed him that his disability pension 
award continued to contain benefits for his son and these 
would continue until June 1996.  The veteran was told that 
his payment amount was based on his reported lack of any 
income for him or his spouse.  He was further informed that 
his son's income was counted as income for the veteran.  The 
veteran was advised that he was required to notify VA of any 
change in dependent status or any increase in income, from 
whatever source.  Finally, the veteran was advised that any 
failure to timely notify VA of an increase in income could 
result in an overpayment that would have to be repaid.

The veteran submitted evidence of his son's continued school 
attendance in January and April 1996.  

There is nothing further in the claims folder until a March 
1998 letter from the RO to the veteran.  The RO informed the 
veteran that it proposed to reduce or terminate his pension 
benefits effective from September 1, 1994.  This action was 
based on information received by VA showing that the veteran 
received income in 1995 and detailed the several sources and 
amounts of income.  The letter also informed the veteran that 
he had previously listed real estate valued at $41,500 that 
was sold for $13,630.82.  The veteran was asked to provide 
detailed information regarding his net worth, his wife's 
wages, and the amount and sources of assets generating 
income.  He was further asked to report if he no longer 
possessed the assets.  The veteran was told that his benefits 
would be terminated if the requested information was not 
received within 60 days.  Finally, the veteran was told that 
this income would continue to be counted until evidence was 
received showing that it was stopped or reduced.  He was 
informed of the possibility of an overpayment and his right 
to a hearing.

In June 1998 the RO informed the veteran that his pension 
benefits were terminated as of September 1, 1994.  The basis 
for the termination was the veteran's failure to respond to 
the March 1998 request for information.  The veteran was 
again advised that he could present evidence to dispute this 
action and had a right to a hearing.

The veteran submitted a statement in July 1998 wherein he 
said that he had responded to the March 1998 letter.  He said 
that he and his wife had sold their land prior to his 
receiving VA pension benefits.  He also said that he did not 
know that selling his land was going to be counted as income.  
The proceeds from the sale were used to live on from the time 
of his inability to work until he received his VA benefits.  
He requested that his non-service-connected pension benefits 
be restored.

The RO wrote to the veteran in August 1998 and requested that 
he complete, and return, VA Form 21-0516-1 (Improved Pension 
Eligibility Verification Report (Veteran with no 
Children))(EVR), and VA Form 21-8049 (Request for Details 
Expenses).  The veteran was also asked to provide the date 
his spouse stopped working.

The veteran submitted the EVR in November 1998.  He indicated 
that his wife had not received any wages in the past 12 
months.  He further indicated that neither he nor his spouse 
received any income for all of 1997-1998.  He also projected 
no income for 1999.  He listed no cash assets, or other type 
of liquid assets.  He did list real property (not his home), 
not further identified, valued at $12,000.

The veteran submitted a request for a waiver of indebtedness 
in the amount of $43,091.40 in October 1998.  The request was 
received at the VA RO and Insurance Center (IC) in St. Paul, 
Minnesota.  The request for a waiver was then referred to the 
Committee on Waivers and Compromises at the Muskogee RO.  The 
veteran included a VA Form 20-5655, Financial Status Report 
(FSR).  The report indicated no source of income for either 
the veteran or his spouse.  The veteran listed total monthly 
expenses of $1,407.  He listed assets of his pick-up truck 
that was valued at $9,5000, the resale value of owned real 
estate valued at $25,000 and a second piece of real estate 
valued at $12,000.  The veteran reported that he did not have 
any cash on hand or in the bank.  Finally, the veteran 
reported an outstanding debt for his truck.  He said the 
initial debt was $28,000 in November 1992 but that he had had 
to refinance the vehicle and the debt was now $45,000.

The RO denied the veteran's request to restore his benefits 
in November 1998.  The RO notified the veteran that he had 
failed to provide the necessary information as requested in 
the March 1998 letter.  He was informed that he could still 
submit the necessary information and that it needed to be 
received prior to March 19, 1999, in order to pay benefits 
for any period prior to that date.

The Committee on Waivers and Compromises denied the veteran's 
request for a waiver in December 1998.  The Committee found 
that the veteran had acted in bad faith in the creation of 
the debt.  The Committee noted that the veteran had failed to 
provide financial information as requested, and that he 
offered no explanation when he submitted his request for a 
waiver.  Further, the veteran listed monthly expenses of 
$1,470 with no income or savings but did not explain how it 
was possible that he was paying his monthly expenses without 
income.  The veteran was informed that a finding of bad faith 
precluded the granting of waiver.

The veteran submitted a handwritten statement in December 
1998 wherein he reported his wife's earnings from September 
1994 to December 1994, and from January 1995 to March 1995.  
He also submitted a Request for Detailed Expenses form which 
showed monthly expenses of $1,321.27.

In March 1999 the RO requested that the veteran again provide 
additional financial information in order to restore his 
disability pension payments.  He was requested to provide 
documentation concerning the sale of his land, as well as 
EVRs for yearly periods from 1994 to the present.  He was 
provided with the necessary form to report any unreimbursed 
medical expenses that could be used to offset his countable 
income.

The RO contacted the veteran in May 1999 and informed him 
that his claim for non-service-connected disability pension 
was denied for failure to respond to the March 1999 letter.  
He was urged to submit the requested evidence and to do so by 
March 11, 2000, in order to provide for payment of benefits 
prior to that date.

The RO received a congressional inquiry on behalf of the 
veteran in August 1999.  This was construed as a notice of 
disagreement with the denial of a waiver.  The veteran was 
provided with a statement of the case (SOC) in September 
1999.

The veteran's substantive appeal was received at the RO in 
November 1999.  The veteran also submitted a statement that, 
while dated in December 1998, was not received until November 
1999.  He said that he reported his land as an asset at the 
time he applied for VA benefits.  He then sold it in 1995 
before he was awarded disability pension benefits.  He used 
the proceeds to live on to buy groceries, and pay his bills.  
He said he was facing bankruptcy at the time and needed the 
money.  His wife also worked for the time indicated to help 
with the expenses.  He said that paying back the money owed 
would put him at risk for bankruptcy again.  He claimed that 
he was behind in his truck payments and a couple of months 
behind on his house and utility payments.

Finally, the veteran has never disputed the amount of the 
overpayment.

II.  Analysis

Pursuant to 38 U.S.C.A. § 1521(a) (West 1991), improved (non-
service-connected) pension is a benefit payable by the VA to 
a veteran of a period of war who is permanently and totally 
disabled from non-service-connected disability not the result 
of the veteran's willful misconduct.  

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable Maximum 
Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23 
(2000).  See 38 U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. § 
3.3(a)(3) (2000).  The MAPR is periodically increased from 
year to year.  38 C.F.R. § 3.23(a).  The maximum rates for 
improved pension shall be reduced by the amount of the 
countable annual income of the veteran.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23(b).

In computing income for pension purposes, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271 (2000).  In 
general, income from real or personal property is countable 
as income of the property's owner.  38 C.F.R. §§ 3.262(k), 
3.272(d) (2000).  A VA pension recipient must notify the VA 
of all circumstances which will affect his entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
his income changed.  38 C.F.R. § 3.660(a)(1) (2000).

Recovery of an overpayment may be waived if there is no 
indication of fraud, misrepresentation, or bad faith, on the 
part of the person or the persons having an interest in 
obtaining the waiver, and recovery of such indebtedness would 
be against equity and good conscience.  See 38 U.S.C.A. § 
5302(c) (West 1991); 38 C.F.R. §§ 1.962, 1.963 (2000).

In the absence of fraud, misrepresentation, or bad faith, 
consideration may be given as to whether recovery of the 
overpayment would be against equity and good conscience.  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) the fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) whether collection would defeat 
the purpose of an existing benefit to the veteran, (5) 
whether failure to collect a debt would result in the unjust 
enrichment of the veteran, and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In this case, the RO determined that there was bad faith on 
the part of the veteran in the creation of the overpayment.  
The basis for this determination was that the veteran 
continually failed to provide the detailed financial 
information requested by the RO.  However, the Board reviews 
the facts and circumstances on a de novo basis. 

The veteran reported no source of income at the time he 
submitted his initial claim for benefits in August 1994.  He 
has continued to report no source of income on the several 
additional financial documents he has submitted.  Moreover, 
he has reported no liquid assets such as cash on hand or any 
type of reserve in a bank account.  His only listed assets 
are his truck and real estate.  Despite the veteran's lack of 
reported income he has continued to maintain his home since 
1994.  He has some how paid the monthly expenses that have 
grown from $890 in 1994 to approximately $1,400 in 1998.  

The RO has repeatedly requested that the veteran provide 
documentation regarding the sale of his land, as well as EVRs 
for the years from 1994 to 1999.  The veteran consistently 
failed to cooperate.  He has submitted only piece-meal 
information and has not explained his source of income for 
his ability to pay his monthly expenses.  The veteran has not 
alleged that he has not received the multiple requests for 
information.  The Board can only conclude that he has elected 
to not provide the requested information and documentation.

The Board acknowledges that the veteran has alleged that he 
has had to refinance his truck so that the debt on it now 
appears to be nearly double the original amount.  Further, he 
alleges that he is currently behind on his house payment and 
utilities.  However, he has not provided any evidence of any 
delinquencies or of any refinancing.  He has been asked 
repeatedly to provide this sort of information.  The only 
items reported are his monthly expenses and real estate 
assets.  

The Board also acknowledges that the veteran alleges that he 
sold his land in 1995 before he was granted his VA benefits 
and that he did not realize the proceeds from the sale would 
count as income.  However, the veteran was granted benefits 
on April 7, 1995, barely four months into the year.  Further, 
he filed the necessary forms to continue receiving benefits 
for his son by certifying that he was still attending school.  
He did this in January and April 1996, respectively.  The 
veteran was notified in January 1996 that he was to report 
any changes in his income from whatever source.  The Board 
finds that the veteran was aware of the necessity to re-
certify his son's school attendance to collect a higher 
benefit.  Further, he was aware of the requirement to report 
his income.  He was granted benefits based on his report of 
no income based on his August 1994 certification on his 
application for benefits.  Finally, the veteran was certainly 
aware of the impact of additional income as he submitted a 
request to exclude his son's wages at the time of the August 
1994 claim.

The Board finds that the veteran is clearly at fault in the 
creation of the debt as he failed to report his household 
income as required.  The Board further finds that the debt 
resulted because of bad faith on the part of the veteran.  He 
reported no source of income until he was questioned about 
his income in March 1998.  He has grudgingly acknowledged 
that he sold some land and that his wife earned approximately 
$6,000, all in 1994 and 1995.  He has not acknowledged any 
further source of income since that time but has still 
maintained his household while listing monthly expenses of 
approximately $1,400.  He has failed to provide information 
regarding his income and assets on multiple occasions without 
explanation.  By his actions he has kept VA from evaluating 
his true financial status despite the clear warnings of the 
unfavorable consequences of such actions.  The veteran 
obtained an unfair advantage in the receipt of his VA 
disability pension benefits and failure to collect the 
overpayment would result in a loss to the government.  
38 C.F.R. § 1.965(b)(2).

In light of this finding of bad faith, the Board need not 
address the elements listed above, such as whether repayment 
would cause undue hardship.  The Board also notes that the 
veteran has not presented any competent medical evidence 
showing that he was not competent to handle his own financial 
affairs during the relevant time period.  Accordingly, a 
waiver of recovery of an overpayment is not warranted.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran was originally contacted in 
March 1998 and asked to provide information regarding his 
income and expenses.  He failed to respond and his benefits 
were terminated in June 1998.  He was contacted again in 
August 1998 and asked to provide financial information and 
provided incomplete information.  When he submitted his claim 
for a waiver in October 1998, he listed no source of income 
but provided information regarding his expenses.  He was then 
asked in March 1999 to provide financial information going 
back to 1994.  He failed to provide the requested 
information.  He was notified in May 1999 that he had until 
March 2000 to provide the information requested to continue 
payments prior to that date.  The veteran again did not 
provide the information.  He was notified of the denial of 
his claim for a waiver in December 1998 and the basis for the 
denial.  Further, he was notified in a statement of the case 
issued in September 1999 of the provisions of law relied on.  
In addition, the veteran was provided with an opportunity to 
give testimony at a hearing before a member of the Board but 
failed to report for the hearing.  

The veteran was given numerous opportunities to provide 
financial information both for the purpose of evaluating his 
claim for a waiver and whether or not to restore is non-
service-connected disability pension benefits.  He failed to 
provide the necessary information.  He has not alleged that 
there is any outstanding evidence that could be obtained that 
would support his request for a waiver.  Rather the veteran 
has maintained his allegations of financial hardship without 
submission of any supporting evidence.  In light of the 
evidence of record, further development regarding the waiver 
issue is not required.  It thus falls to the Board to address 
this case on the merits, which it has done.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1361 (1998) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  He has chosen to 
not cooperate with the many requests for financial 
information.  Further development of the claim and further 
expending of VA's resources are not warranted.  


ORDER

Waiver of recovery of an overpayment of non-service-connected 
disability pension benefits calculated in the amount of 
$43,091.40 is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

